In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                               NO. 09-13-00202-CV
                           ____________________


                    IN RE THOMAS CHARLES BORUCH


_______________________________________________________            ______________

                               Original Proceeding
________________________________________________________             _____________

                          MEMORANDUM OPINION

      Thomas Charles Boruch, an inmate, filed a mandamus petition seeking to

compel the trial court to allow him to participate in a hearing. His petition neither

describes the actions that Relator contends the trial court took without conducting a

hearing, nor contains a mandamus record that contains all of the documents that

are material to his claim for relief. We notified Relator that the form and contents

of his petition must comply with the requirements of the Texas Rules of Appellate

Procedure and provided thirty days to amend the petition. We also notified Relator

that he must certify that he served a copy of the petition upon the real party in


                                         1
interest. Relator received an extension of time to amend his petition, but failed to

file an amended petition.

      An appellate court must deny mandamus relief if the petition fails to comply

with the requirements of Rule 52.3 in such a manner that the appellate court is

precluded from conducting a meaningful review of the trial court’s order. See In re

Layton, No. 07-07-0490-CV, 2007 WL 4531939, at *1 (Tex. App.—Amarillo Dec.

19, 2007, orig. proceeding). Where the complaint concerns the trial court’s failure

to act, the mandamus record must show the motion has been actually brought to the

trial court’s attention or presented for a ruling. In re Layton, 257 S.W.3d 794, 795

(Tex. App.—Amarillo 2008, orig. proceeding).

      After having been provided with an opportunity to file a proper mandamus

petition, Relator has not demonstrated his entitlement to mandamus relief.

Accordingly, we deny the petition for writ of mandamus without prejudice.

      PETITION DENIED.


                                                      PER CURIAM

Opinion Delivered June 27, 2013

Before Gaultney, Kreger, and Horton, JJ.




                                           2